UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                  No. 95-5423

DINO GILES,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
William M. Nickerson, District Judge.
(CR-94-212-WN)

Argued: May 9, 1996

Decided: July 23, 1996

Before WILKINSON, Chief Judge, MICHAEL, Circuit Judge, and
NORTON, United States District Judge for the
District of South Carolina, sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: William P. Purpura, Baltimore, Maryland, for Appellant.
Bonnie S. Greenberg, Assistant United States Attorney, Baltimore,
Maryland, for Appellee. ON BRIEF: Lynne A. Battaglia, United
States Attorney, Baltimore, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Dino Giles was convicted in 1995 of eight drug-related offenses
including distribution of cocaine and cocaine base, possession with
intent to distribute heroin, and conspiracy to possess with intent to
distribute cocaine, all under 18 U.S.C. §§ 841 and 846. Giles appeals
his convictions on three grounds--that the prosecutor unconstitution-
ally struck African Americans from the jury, that the evidence was
insufficient to support the conspiracy conviction, and that law
enforcement officers impermissibly manipulated Giles' sentence. We
affirm the judgment of the district court.

I.

With the cooperation of a paid informant, Richard Williams, the
government gathered evidence of Giles's drug-related activities
between February 1992 and November 1993. Many conversations
between Williams and Giles were recorded and later played at trial.
Williams purchased drugs from Giles--powdered cocaine on five
occasions and cocaine base once. Williams also accompanied Giles
on some of his trips to check with various distributors.

When the case went to trial, eight of the forty-two individuals on
the jury venire were African Americans. The government used three
of its six peremptory strikes to remove African Americans. When
defense counsel challenged these strikes as racially motivated, the
government offered race-neutral reasons for each of the three. The
government withdrew its strike as to one of the three because it had
misunderstood one answer to a question. The final jury panel of
twelve included three African Americans.

                    2
II.

A.

Giles first challenges the prosecutor's use of peremptory strikes to
remove two African Americans from the jury. Under Batson v.
Kentucky, 476 U.S. 79 (1986), a defendant alleging discriminatory
jury strikes must establish a prima facie case of purposeful discrimi-
nation. The burden then shifts to the government to supply race-
neutral explanations for its strikes, and the defendant has a final
opportunity to show that the proffered reasons are pretextual.

The government articulated race-neutral reasons for both the
peremptory strikes at issue here. One of the jurors was young--25
years old--and the prosecutor preferred jurors with more life experi-
ence to judge the credibility of witnesses. The second African Ameri-
can was struck because she worked in a high crime area, and because
she just "glared," without moving or smiling like other members of
the venire.

The trial judge, who was able to observe the entire jury selection
process as it unfolded, credited the government's explanations as
race-neutral and not pretextual. The prosecutor's articulated reason
for the first stike was buttressed by the fact that she struck two white
venirepersons for their youth as well. The judge concurred in the
prosecutor's evaluation of the second struck juror's demeanor, noting
that "her posture is one that if I were an attorney, I would take note
of it. She is sitting with her head in a permanently cocked position,
as though she is not particularly appreciative of anything that is going
on in the courtroom." We find no reason to disturb the district court's
judgment. Hernandez v. New York, 500 U.S. 352, 363 (1991); United
States v. Woods, 812 F.2d 1483, 1487 (4th Cir. 1987).

B.

Giles also alleges that the evidence was insufficient to support his
conspiracy conviction. We reject this sufficiency challenge because
the evidence, viewed in the light most favorable to the government,
could convince a rational jury of guilt beyond a reasonable doubt.

                    3
Jackson v. Virginia, 443 U.S. 307, 319 (1979); United States v.
Banks, 10 F.3d 1044, 1051 (4th Cir. 1993), cert. denied, 114 S. Ct.
1850 (1994). At trial, the government's evidence of a conspiracy
included taped conversations between Williams and Giles, and the
testimony of Williams. Williams was initially introduced to Giles
through one Russell Townes, and Williams' testimony suggested that
Townes was associated with Giles in his cocaine distribution. Further,
Williams once travelled with Giles to check the needs of various dis-
tributors on Cherry Hill, and he saw Giles' list of customers and
prices. On one occasion, Williams observed a dealer pay Giles
approximately three to four thousand dollars. The fact that Giles met
with these distributors and sold them large quantities of drugs for dis-
tribution indicated an ongoing conspiracy to supply drugs to street
users in Giles' neighborhood.

Finally, when Williams asked Giles in a taped conversation
whether Giles was "hooked up" with Anthony Clayton (also known
as "Merch"), Giles responded, "I've got 'em back started." Based on
this and other evidence, the jury found Giles guilty of conspiracy. Its
verdict was supported by the evidence.

C.

Finally, Giles contends that law enforcement officers manipulated
his sentence by having an informant purchase more than 50 grams of
cocaine base from him to increase his sentence range under the sen-
tencing guidelines. Because Giles is raising this issue for the first time
on appeal, we review the sentencing for plain error. Fed. R. Crim. P.
52(b); United States v. Olano, 507 U.S. 725 (1993).

Giles' sentencing manipulation contention fails under United States
v. Jones, 18 F.3d 1145, 1152 (4th Cir. 1994). Giles sold both cocaine
powder and cocaine base to his customers, according to Williams'
testimony. He willingly sold Williams cocaine base upon request. The
government's decision to have Williams purchase cocaine base from
Giles was not "outrageous official conduct," nor did it overcome the
will or predisposition of the defendant. The district court committed
no error, much less plain error, in sentencing Giles in accordance with
the full amount of narcotics he sold to Williams.

                     4
III.

For the foregoing reasons, we affirm the judgment of the district
court.

AFFIRMED

                    5